 


113 HR 2887 IH: To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to provide assistance for condominiums and housing cooperatives damaged by a major disaster, and for other purposes.
U.S. House of Representatives
2013-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2887 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2013 
Mr. Israel (for himself, Mr. Engel, Ms. Meng, Mr. Sires, Mr. Crowley, Mr. King of New York, Mr. Nadler, Mr. Pallone, Mrs. McCarthy of New York, Mr. Jeffries, Mrs. Carolyn B. Maloney of New York, Ms. Clarke, and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to provide assistance for condominiums and housing cooperatives damaged by a major disaster, and for other purposes. 
 
 
1.DefinitionsSection 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122) is amended by adding at the end the following: 
 
(11)CondominiumThe term condominium means a multi-unit housing project in which each dwelling unit is separately owned, and the remaining portions of the real estate are designated for common ownership solely by the owners of those units, each owner having an undivided interest in the common elements, and which is represented by a condominium association consisting exclusively of all the unit owners in the project, which is, or will be responsible for the operation, administration, and management of the project. 
(12)Housing cooperativeThe term housing cooperative means a multi-unit housing project in which each dwelling unit is subject to separate use and possession by one or more cooperative members whose interest in such unit, and in any undivided assets of the cooperative association that are appurtenant to such unit, is evidenced by a membership or share interest in a cooperative association and a lease or other document of title or possession granted by such cooperative as the owner of all cooperative property..  
2.Condominiums and housing cooperatives damaged by a major disaster 
(a)Individuals and Households ProgramSection 408(b)(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(b)(1)) is amended— 
(1)by striking The President and inserting the following:  
 
(A)In generalThe President; and 
(2)by adding at the end the following: 
 
(B)Condominiums and housing cooperativesFor purposes of providing financial assistance under subsections (c)(2) and (c)(3) with respect to residential elements that are the legal responsibility of an association for a condominium or housing cooperative, the terms individual and household include the association for the condominium or housing cooperative.. 
(b) Maximum amount of assistanceSection 408(h) of such Act (42 U.S.C. 5174(h)) is amended by adding at the end the following: 
 
(3)Special rule for condominiums and housing cooperatives 
(A)In generalIn lieu of the limit established under paragraph (1), the maximum amount of assistance that an association for a condominium or housing cooperative may receive under this section with respect to a single disaster shall be an amount to be determined by the President by regulation. 
(B)Adjustment of limitThe amount determined by the President under subparagraph (A) shall be adjusted annually in accordance with paragraph (2).. 
(c)ApplicabilityThe amendments made by this section shall apply to a major disaster or emergency declared by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) after the date of enactment of this Act. 
 
